—Judgment unanimously reversed on the law with costs and petition dismissed. Memorandum: Supreme Court erred in directing the Niagara Falls Municipal Civil Service Commission (CSC) to delete the veteran’s credits from the final score of Frank J. Sillett on the Battalion Fire Chief examination held on March 9, 1991. When there is a rational basis in the record to support the findings upon which the administrative determination is predicated, the courts have no alternative but to confirm the determination (Matter of Pell v Board of Educ., 34 NY2d 222, 231; Matter of City of Rome v New York State Health Dept., 65 AD2d 220, 224, lv denied 46 NY2d 713).
We conclude that there is a rational basis in the record to support the CSC’s determination that Sillett had not used his veteran’s credits to be appointed a Fire Captain and therefore could use them for appointment to Battalion Fire Chief. The record establishes that the necessary paperwork to effectuate Sillett’s appointment as Fire Captain was not signed until July 5, 1985 and that Sillett waived his veteran’s credits on May 14, 1985, prior to his permanent appointment as Fire Captain. (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J. — Article 78.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.